            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
                                              NO. 1:19-CR-052

          v.                                  (JUDGE CAPUTO)

VICTOR SAWYERS,
    Defendant.
                                  ORDER
    NOW, this 14th day of August, 2019, IT IS HEREBY ORDERED that:
    (1)   Defendant Victor Sawyer’s Motion for a Franks Hearing and to Suppress
          All Physical Evidence and Statements Pursuant to Fed. R. Crim. P.
          12(b)(3) and the Fourth Amendment (Doc. 39) is DENIED.
    (2)   Defendant’s request for disclosure of the name of the confidential
          informant (Doc. 39) is GRANTED.
    (3)   The Government shall disclose the identity of the confidential informant
          to Defendant’s counsel no later than September 4, 2019.



                                          /s/ A. Richard Caputo
                                             A. Richard Caputo
                                             United States District Judge
